Exhibit 10.1

PLX TECHNOLOGY, INC.

2005 BONUS AND DEFERRED COMPENSATION PLAN

(Established as of January 1, 2005)

Introduction
. The Company hereby adopts the Plan, effective as of January 1, 2005. The
purpose of the Plan is to encourage performance and achieve retention of a
select group of executive employees of PLX Technology, Inc. This document
constitutes the written instrument under which the Plan is maintained.
Definitions
.
 a. "Cause" means (i) conviction of a felony or a crime of moral turpitude; (ii)
    misconduct that results in harm to the Company; (iii) material failure to
    perform assigned duties; or (iv) willful disregard of lawful instructions
    from the chief executive officer of the Company or the Board of Directors
    relating to the business of the Company or any of its affiliates.
 b. "Code" means the Internal Revenue Code of 1986, as amended.
 c. "Committee" means the Compensation Committee of the Company's Board of
    Directors.
 d. "Company" means PLX Technology, Inc., a Delaware corporation.
 e. "Disability" means that a Participant has become disabled as defined in Code
    Section 409(a)(2)(C), the regulations thereunder, and any other published
    interpretive authority, as issued or amended from time to time. 1
 f. "Eligible Employee" means each employee who is eligible for the plan as
    designated by the Committee as set forth in approved minutes.
 g. "ERISA" means the Employee Retirement Income Security Act of 1974, as
    amended.
 h. "Net Pro Forma Operating Income" means the Company's pro forma operating
    income for 2005, as reported in its earnings release for its fiscal year
    ending December 31, 2005, calculated after the payment of all bonuses. Net
    Pro forma Operating Income for purposes of calculating bonuses under this
    plan excludes all stock option expenses for fiscal year 2005.
 i. "Normal Retirement Age" means age sixty (60).
 j. "Participant" means each Eligible Employee who is designated from time to
    time by the Committee in writing.
 k. "Plan" means the PLX Technology, Inc. 2005 Bonus and Deferred Compensation
    Plan, as set forth in this document and as hereafter amended.
 l. "Plan Year" means the calendar year.
 m. "Retirement" means the termination of employment after Normal Retirement
    Age.

Bonus Amount
.
Calculation of Bonus Amount
. Each Participant will receive a bonus which will comprise a percentage of Net
Pro Forma Operating Income and/or percentage of sales revenues, and/or a fixed
amount bonus independent of Company performance, or some combination thereof.
The percentage of the Company's Net Pro Forma Operating Income, percentage of
sales revenues, or fixed amount bonus independent of Company performance that is
awarded to each Participant as a bonus shall be as designated by the Committee
to the Participant in writing. Notwithstanding the foregoing, the total Net Pro
Forma Operating Profit and sales revenue bonus amount awarded to any Participant
shall not exceed the Participant's base pay from the Company for 2005, except
for the Vice President of Sales, whereby the total Net Proforma Operating Profit
and sales revenue bonus amount awarded shall not exceed the Participants base
pay times 1.2 for the Company for 2005, unless the Committee, in its sole
discretion, decides to permit a higher bonus amount with respect to such
Participant based on the performance and condition of the Company's business.
Also, at any time prior to January 1, 2006, the Committee or the CEO, in his,
her, or its sole discretion, may reduce any Participant's bonus.
Interest on Bonus Amount
. No interest shall be paid on any Participant's bonus.

Payment of Bonus
.
Timing and Form of Payment
. Subject to Sections 4(b), 4(c), 4(d) and 7, each Participant's bonus shall be
paid as follows:

(i) Sixty percent (60%) of the Participant's bonus shall be paid to the
Participant on January 31, 2006; and

(ii) Twenty percent (20%) of the Participant's bonus (i.e. fifty percent (50%)
of the bonus then remaining) shall be paid to the Participant on January 31,
2007; and

(iii) Twenty percent (20%) of the Participant's bonus (i.e. one-hundred percent
(100%) of the bonus then remaining) shall be paid to the Participant on January
31, 2008.

Distribution in the Event of Retirement, Disability or Termination without Cause
. If a Participant terminates employment because of Retirement or Disability, or
the Company terminates a Participant's employment without Cause, the Participant
shall be entitled to payment of all of his or her bonus according to the
schedule in Section 4(a), provided that if termination under these conditions
occurs prior to January 1, 2006, the bonus amount payable will be the bonus
amount pursuant to Section 3(a) multiplied by the number of days employee was
employed in 2005 by the Company and then divided by 365 days, and all remaining
bonus amounts for 2005 shall be forfeited.
Forfeiture
. If a Participant terminates his or her employment for any reason other than
Retirement, Disability, or termination by the Company without Cause, or if the
Participant's employment is terminated for Cause, he or she shall forfeit all or
any portion of his or her entire bonus for 2005 (as set forth in Section 3(a))
which is not yet due and payable under the schedule set forth in Section 4(a) as
of the date of termination.
Timing of Distribution to a Beneficiary
. If a Participant dies before receiving a distribution of all of his or her
bonus, one-hundred percent (100%) of such bonus will be distributed to his or
her beneficiary as a lump sum distribution on the January 31 following the
Participant's death, provided that this accelerated distribution applies only if
Participant dies while still employed by the Company or after termination due to
Retirement, Disability, or termination by the Company without Cause; otherwise,
the forfeiture provisions of Section 4(c) shall apply.
Beneficiary Designation
. Each Participant must designate a beneficiary to receive a distribution of his
or her bonus if the Participant dies before such amount is fully distributed to
him or her. To be effective, a beneficiary designation must be signed, dated and
delivered to the Committee. In the absence of a valid or effective beneficiary
designation, the Participant's surviving spouse will be his or her beneficiary
or, if there is no surviving spouse, the Participant's estate will be his or her
beneficiary. If a married Participant designates anyone other than his or her
spouse as his or her beneficiary, such designation will be void unless it is
signed and dated by the Participant's spouse.

Withholding
. The Company will withhold from any Plan distribution all required federal,
state, local and other taxes and any other payroll deductions that may be
required.
Administration
. The Plan is administered and interpreted by the Company. The Company has
delegated to the Committee certain responsibilities under the Plan. The
Committee has the full and exclusive discretion to interpret and administer the
Plan. All actions, interpretations and decisions of the Committee are conclusive
and binding on all persons, and will be given the maximum possible deference
allowed by law.
Amendment or Termination
. Through December 31, 2005, the Committee, in its sole and unlimited
discretion, may amend or terminate the Plan at any time, without prior notice to
any Participant. After January 1, 2006, the Committee may amend or terminate the
Plan provided that any such amendment does not reduce or increase any benefit to
which a Participant has accrued and is otherwise entitled to under the terms of
the Plan, nor accelerate the timing of any payment under the Plan, except as
permitted under Code Section 409A. The Plan shall automatically terminate on the
date when no Participant (or Beneficiary) has any right to or expectation of
payment of further benefits under the Plan.
Claims Procedure
. Any person who believes he or she is entitled to any payment under the Plan
may submit a claim in writing to the Committee. If the claim is denied (either
in full or in part), the claimant will be provided a written notice explaining
the specific reasons for the denial and referring to the provisions of the Plan
on which the denial is based. The notice will describe any additional
information needed to support the claim. The denial notice will be provided
within ninety (90) days after the claim is received. If special circumstances
require an extension of time (up to ninety (90) additional days), written notice
of the extension will be given within the initial ninety-day period. In the
event that the claim relates to a Participant's benefits payable due to
Disability under the Plan, the time periods in this section shall be replaced
with a 45 day initial period and a 30 day extension period.
Appeal Procedure
. If a claimant's claim is denied, the claimant (or his or her authorized
representative) may apply in writing to the Committee for a review of the
decision denying the Claim. The claimant (or representative) then has the right
to review pertinent documents and to submit issues and comments in writing. The
Committee will provide written notice of its decision on review within sixty
(60) days after it receives a review request. If additional time (up to sixty
(60) days) is needed to review the request, the claimant will be given written
notice of the reason for the delay. In the event that the appeal relates to a
Participant's benefits payable due to Disability under the Plan, the 60 day time
period in this section shall be replaced with a 45 day period.
Source of Payments
. All payments under the Plan will be paid in cash from the general funds of the
Company. No separate fund will be established under the Plan, and the Plan will
have no assets. Any right of any person to receive any payment under the Plan is
no greater than the right of any other general unsecured creditor of the
Company. This Plan shall be binding upon the Company's successors and assigns.
Inalienability
. A Participant's rights to benefits under the Plan are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Participant or the
Participant's beneficiary.
Applicable Law
. The provisions of the Plan will be construed, administered and enforced in
accordance with ERISA and, to the extent applicable, the laws of the State of
California.
Severability
. If any provision of the Plan is held invalid or unenforceable, its invalidity
or unenforceability will not affect any other provision of the Plan, and the
Plan will be construed and enforced as if such provision had not been included.
Status of Plan as ERISA "Top Hat" Plan
. The Plan is intended to be an unfunded plan maintained primarily for the
purpose of providing deferred compensation for a select group of highly
compensated employees and individuals responsible for managing the Participating
Companies. The Plan will be administered and construed to effectuate this
intent. Accordingly, the Plan is subject to Title I of ERISA, but is exempt from
Parts 2, 3 and 4 of such Title.
No Right of Continued Employment
. THIS PLAN DOES NOT GIVE ANY PARTICIPANT THE RIGHT TO BE RETAINED AS AN
EMPLOYEE. SUBJECT TO THE TERMS OF ANY WRITTEN EMPLOYMENT AGREEMENT TO THE
CONTRARY, THE COMPANY SHALL HAVE THE RIGHT TO TERMINATE OR CHANGE THE TERMS OF
EMPLOYMENT OF A PARTICIPANT AT ANY TIME AND FOR ANY REASON WHATSOEVER, WITH OR
WITHOUT CAUSE.

_________

1 Code Section 409A(a)(2)(C) provides the following definition of "disabled":

For purposes of subparagraph (A)(ii), a participant shall be considered disabled
if the participant --

(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the participant's employer.

_________



IN WITNESS WHEREOF, PLX Technology, Inc., by its duly authorized officer, has
executed the Plan on the date indicated below.

 

PLX TECHNOLOGY INC.

 

By ___________________________

Date ___________________________




--------------------------------------------------------------------------------


